


110 HR 3447 IH: Surgeon General Independence

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3447
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Waxman (for
			 himself, Mrs. Capps,
			 Ms. Schakowsky,
			 Ms. Lee, Ms. Slaughter, Ms.
			 Solis, Mr. Towns,
			 Ms. Baldwin,
			 Ms. DeGette,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Ms. Hooley,
			 Mr. Cooper, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure the
		  independence of the Surgeon General from political
		  interference.
	
	
		1.Short titleThis Act may be cited as the
			 Surgeon General Independence
			 Act.
		2.Independence of
			 the Surgeon General of the Public Health Service
			(a)In
			 generalSection 204 of the
			 Public Health Service Act (42 U.S.C. 205) is amended to read as follows:
				204.Surgeon
		  general(a)Appointment
							(1)In
				generalThe Surgeon General
				shall be appointed for a 4-year term by the President, in accordance with
				paragraph (2), by and with the advice and consent of the Senate.
							(2)Requirements for
				appointmentThe Surgeon General shall be appointed from
				individuals who—
								(A)are licensed
				physicians with specialized training and significant experience in public
				health;
								(B)are, or agree upon
				appointment to become, members of the Regular Corps; and
								(C)are nominated by
				the Secretary pursuant to paragraph (3).
								(3)NominationsThe Regular Corps shall submit to the
				Secretary and the President a list of 6 nominees, who meet the requirements of
				paragraph (2), and of whom not fewer than 3 shall be Regular Corps officers of
				flag rank, to fill any existing or pending vacancy in the position of Surgeon
				General. The Secretary shall forward such list to the President, the Committee
				on Energy and Commerce of the House of Representatives, and the Committee on
				Health, Education, Labor, and Pensions of the Senate.
							(4)Term
				limitAn individual shall not serve more than 3 full terms as
				Surgeon General.
							(5)Grade and
				numberUpon expiration of an individual’s service as the Surgeon
				General, the individual, unless reappointed, shall revert to the grade and
				number in the Regular Corps or Reserve Corps which the individual would have
				occupied if not for such service.
							(b)RemovalThe
				President may only remove the Surgeon General during a term for cause. If a
				Surgeon General is removed, the Secretary shall provide to the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate a written explanation as
				to the cause for the removal.
						(c)Line of
				authorityNotwithstanding
				section 201, the Surgeon General, under the supervision and direction of the
				Secretary, shall administer the Office of the Surgeon General, the Regular
				Corps, and the Reserve Corps.
						(d)Budget
				authorityNotwithstanding any
				other provision of law, for each fiscal year, the Surgeon General shall prepare
				and submit, directly to the President for review and transmittal to the
				Congress, an annual budget estimate (including the number and type of personnel
				needs for the Surgeon General) for the Office of the Surgeon General, after
				reasonable opportunity for comment (but without change) by the Secretary.
						(e)StaffSubject
				to the availability of appropriations, the provisions of this title, and
				applicable Federal civil service laws, the Surgeon General shall have the
				authority to hire and terminate employees of and consultants to the Office of
				the Surgeon General without obtaining approval by, or clearance from, any
				employee of or consultant to the Department of Health and Human
				Services.
						(f)Reports, calls
				to action, and other communications
							(1)In
				generalThe Surgeon General shall from time to time issue
				reports, calls to action, and other communications on matters of importance to
				the health of the American people.
							(2)Annual
				reportIn carrying out
				paragraph (1), the Surgeon General shall submit to the Congress and make
				publicly available an annual report on the state of the Nation’s health. Each
				such report shall include an analysis of the potential impact of global health
				trends on the Nation’s health.
							(3)Public health
				scienceThe reports, calls to action, and other communications
				issued under paragraphs (1) and (2) shall be based on the Surgeon General’s
				professional judgment regarding the best available public health
				science.
							(4)Role of the
				SecretaryThe Secretary shall
				have exclusive authority to disapprove the issuance of a report, call to
				action, or other communication proposed by the Surgeon General. If the
				Secretary disapproves the issuance of a report, call to action, or other
				communication proposed by the Surgeon General, the Secretary shall, within 10
				days of disapproval, submit to the Committee on Energy and Commerce of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate a full explanation of the reasons for such
				disapproval.
							.
			(b)Conforming
			 amendmentSection 201 of the Public Health Service Act (42 U.S.C.
			 202) is amended by striking The Public Health Service and
			 inserting Subject to section 204(c), the Public Health Service.
			
